Citation Nr: 0534710	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
thigh scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which continued the 10 percent 
evaluation for the veteran's right thigh scar.

At his November 2004 Board video conference hearing, the 
veteran argued that his right thigh scar had increased in 
severity since his last VA examination and this issue was 
remanded by a Board in January 2005 for a VA examination.


FINDINGS OF FACT

1.  Prior to August 30, 2002, residuals of a right thigh scar 
were tender and painful on objective demonstration.

2.  Since August 30, 2002, residuals of a right thigh scar do 
not cover an area exceeding twelve square inches, they have 
not been characterized on examination as either superficial 
and unstable, or superficial and painful; and they do not 
cause limitation of either right thigh/leg motion or 
function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right thigh scar have not been met at any time 
since the appeal has been pending.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Diagnostic Codes 
5260, 5261, 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A September 1956 rating decision granted a noncompensable 
rating for residuals of a right thigh scar.  By a rating 
decision dated in June 1999, the RO increased the evaluation 
for the veteran's right thigh scar to 10 percent effective 
November 10, 1998.  Most recently, the September 2002 rating 
decision continued the 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

In an April 2002 medical report from William J. Krywicki, 
M.D., it was noted that the veteran had a scar into the 
gluteal region which was painful.  The impression was scar 
tissue pain.  

At his November 2004 Board video conference hearing, the 
veteran testified that the scar on his right thigh looked 
like a red silver dollar and his leg stiffened up and he 
could not bend down to pick up things.  The veteran indicated 
that he had constant pain at the scar site.  The veteran 
testified that he must have had muscle damage as well.  He 
stated that he received treatment from a chiropractor and 
soaked his right thigh.  On a scale from 1 to 10 he indicated 
that his scar pain was a 7 or 8.

VA outpatient treatment records dated in February 2004 show 
that the veteran was seen for complaints of pain in the leg 
and in the back of the leg to the left side, usually on 
walking.  The examiner's assessment indicated that the leg 
pain was musculoskeletal in origin.  The veteran was 
prescribed Piroxicam for his degenerative joint disease.  

In December 2004, the veteran reported a long history of 
arthritis.  The veteran denied any tingling, numbness, or 
weakness of the thigh or legs.  

In January 2005, the issue of an increased evaluation for the 
veteran's right thigh scar was remanded to the RO for further 
development to include a VA examination.

At his June 2005 VA examination, it was noted that in 1955 
while stationed in Germany the veteran was injured by a 
bayonet puncture on the right posterior thigh.  The injury 
took place during bayonet practice and was an accidental 
injury.  The veteran was evacuated from his unit to the 
medical facility where the posterior thigh was treated and 
primarily sutured.  This left him with a scar which, 
according to the veteran, has been continuously tender.  
Treatment has not been with prescription medications, but the 
veteran did treat the area with self-purchased Vitamin E 
creams with some relief.  The veteran reported that the 
discomfort with the scar gradually worsened over time.  The 
examiner noted that the veteran had other unrelated skin 
problems and did visit the VA Dermatology Clinic every six 
months, but not for treatment of this scar.

The veteran reported that when he sat for any length of time, 
the scar was painful, but he denied any dysfunction from the 
scar.  He denied any underlying induration.  He denied any 
superficial breakdown of the tissue overlying the scar.  He 
did state that sometimes when walking there was a "pulling" 
sensation from the scar.  

The examination showed a 2 inch long by 0.25 inch wide linear 
scar at a 45 degree angle in the skin of the right posterior 
thigh.  The scar was hypopigmented and the veteran complained 
of tenderness when the scar was palpated.  There was no 
underlying induration.  The scar was just slightly bound down 
to the underlying tissue, but there was no dysfunction noted 
from the scar on movement of the thigh.  There was no 
breakdown of the tissue overlying the scar and it was the 
opinion of the examiner that the scar was not deep.  There 
was no limitation of motion of the thigh or leg observed on 
examination of the scar.  The examiner noted that the scar 
was slightly disfiguring and it occupied 0 percent of the 
veteran's exposed skin and less than 1 percent of his total 
skin.  

The examiner noted that there was no painful motion or point 
tenderness in the right hip or right knee.  There was no 
edema, effusion, redness, or heat in the right hip or knee.  
There was no instability, weakness, abnormal movement or 
guarding of movement in the right hip or knee.  

Painless right hip motion was shown in flexion to 80-85 
degrees, in extension to 20-25 degrees, in adduction to 20 
degrees, in abduction to 40-45 degrees, in external rotation 
to 45-50 degrees, and in internal rotation to 30 degrees.  
The right knee showed full extension and flexion to 95-100 
degrees

The examiner found no clinical evidence that right hip or 
knee joint function were additionally limited by joint pain, 
fatigue, weakness, or lack of endurance due to the scar.  The 
examiner found that degenerative arthritis was not related to 
the right thigh scar wound.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in September 2002, he is not 
prejudiced by such failure.  In this regard, written notice 
provided in March 2005 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2005).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A July 2005 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Scars-Prior to August 30, 2002

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Scars were otherwise rated on the basis of limitation 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Since the 10 percent evaluation was the highest evaluation 
available for scars, the veteran would only be entitled to a 
20 percent rating if the scars caused limitation of motion of 
the hip, knee, or leg.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5250 to 5262, 7805.

In an April 2002 medical report from William J. Krywicki, 
M.D., it was noted that the veteran had a scar into the 
gluteal region which was painful.  The impression was scar 
tissue pain.  There was no further medical evidence regarding 
limitation of motion of the right thigh due to the scar.  

Therefore, because the medical records do not show clinical 
evidence of a limitation of motion in his right hip, knee, or 
leg due to the right thigh scar the veteran does not meet the 
criteria for an increased rating under 38 C.F.R. § 4.118.  
Hence, the benefit sought on appeal is denied.

Scars-Since August 30, 2002

Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck, that are deep or cause limited motion are 20 percent 
disabling if exceeding 12 square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802. 

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The June 2005 VA examiner found a 2 inch long by 0.25 inch 
wide, hypopigmented, linear scar.  The veteran complained of 
pain on palpation.  There was no underlying induration 
associated with the scar, but it was slightly bound to 
underlying tissue.  The examiner found no dysfunction from 
the scar on movement of the thigh or leg, no breakdown of the 
tissue overlying the scar, and opined that the scar was not 
deep and only slightly disfiguring.  He specified that the 
veteran's scar involved 0 percent of his exposed skin and 
less than 1 percent of his total skin.

There is no showing that the veteran's residuals of a left 
thigh scar result in a limitation of motion or other 
impairment of thigh function, nor is there shown to be deep 
or unstable scarring or a scar that is at least 12 square 
inches.  Findings involving induration, redness, warmth, 
drainage, elevation, depression, or keloid formation are 
entirely absent.  That being the case, it is determined that 
a preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the residuals of a 
right thigh scar.  As such, denial of the appeal is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
right thigh scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


